Citation Nr: 1618260	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  13-04 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability resulting in complete blindness.

2.  Entitlement to service connection for the residuals of a cold injury.

3.  Entitlement to service connection for the residuals of a head injury.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1945 to February 1947, earning the Army of Occupation Medal (Germany) for his service in the European Theater.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran presented sworn testimony at a hearing before the undersigned in April 2016.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for the residuals of a cold injury and the residuals of a head injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral eye disability had its onset in service.


CONCLUSION OF LAW

The criteria to establish service connection for a bilateral eye disability resulting in complete blindness have been met.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that service connection for a bilateral eye disability resulting in complete blindness is warranted.  The elements of service connection are the existence of a present disability, an in-service incurrence or aggravation of a disease or injury, and a causal relationship or "nexus" between the two Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  All three elements have been met in this case.  First, the October 2010 VA examiner noted that the Veteran had a number of current bilateral eye disabilities resulting in vision with no light perception.  The examiner diagnosed complete bilateral blindness secondary to open angle glaucoma.  

With regard to the second element, the Veteran has consistently reported that he was injured in service when he suffered a loss of consciousness during military training.  See January 2001 Private Medical Record; see also May 2001 VA Examination Report; October 2010 Written Statement of Veteran; October 2010 VA Examination Report; Hearing Tr. at 3.  He testified that had to sleep outside in the cold, without a tent, during a training exercise.   Hearing Tr. at 3.  He was rendered unconscious and was taken to a hospital where he was treated for several days.  Id. at 6.  He reported that he temporarily lost his vision as a result of this episode, but eventually regained sight.  Id. at 8-9.  His service treatment records note that he was hospitalized during service and complained of fatigue, headache, runny nose and painful eyes.  September 1945 Service Treatment Record (STR).  Additionally, the Veteran's STRs show that he suffered from a high fever. See May 2001 VA Examination Report; see also December 1945 Temperature Treatment Notes.  The Veteran is competent to report the injuries and symptoms he observed during service and the Board finds his testimony credible. See Layno v. Brown, 6 Vet. App. 465 (1994).  

Finally, the competent and probative medical opinion of the Veteran's treating physician establishes a nexus between his current right and left eye disabilities and the injuries he sustained in service.  In a November 2011 letter opinion, the physician, who had treated the Veteran for over twenty years, opined that his eye condition began while on active duty and contributed to his subsequent blindness.  Dr. R.L.S., Professor of Clinical Ophthalmology, noted the Veteran's reported loss of consciousness, ringing in the ears and temporary loss of vision during service.  He also noted that he had treated the Veteran for over two decades, and thus was familiar with the Veteran's relevant medical history despite not having reviewed some of his medical treatment records.  Dr. R.L.S. observed that the Veteran suffered from glaucoma for many years, and that despite multiple surgeries, has essentially lost all of his vision.  Dr. R.L.S. opined that given the precarious nature of the Veteran's optic nerves and the subsequent downhill course despite successful management of his intraocular pressures, it is possible that the traumatic incident he suffered in service played a significant role in his loss of vision.  The Board finds Dr. R.L.S.'s opinion highly probative as contains clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board notes that the October 2010 VA examiner opined that it was less likely than not that the Veteran's current eye disabilities were related to service; however, this opinion is inadequate because no supporting rationale was provided for the conclusion.  Thus, as all three elements necessary to establish service connection have been met, the Board finds that service connection for a bilateral eye disorder is warranted.  See 38 C.F.R. §  3.303; Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  


ORDER

Service connection is granted for a bilateral eye disability resulting in complete blindness.


REMAND

The Veteran's remaining claims should be remanded to provide him with medical examinations to determine the current nature and etiology of his reported residuals of a cold injury and head injury.  The Veteran testified that he currently suffers from headaches and left sided numbness.  Hearing Tr. at 10-11.  He believes that these symptoms are due to the injuries he sustained in service, as discussed above.  Id.  The Veteran's medical records confirm that he suffers from ongoing headaches and left sided numbness.  The Veteran has not been afforded VA examinations in connection with these claims.  Although his treating physician opined that his cold injury residuals and head injury residuals were due to the injuries he sustained in service, no rationale was provided.  As such, remand is in order to obtain medical opinions addressing the etiology of the Veteran's conditions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board notes that the Veteran was provided with a VA examination in March 2016 in connection with a separate claim of entitlement to service connection for a chronic headache condition.  The examiner found that no such disability was present based on an incorrect statement that the Veteran did not suffer from chronic headaches.  See March 2016 VA Examination Report and Medical Opinion.  The Veteran has since clarified that he does suffer from headaches on a recurrent basis, and that he believes that his chronic headache condition is due to the cold injury or head injury he sustained in service.  Hearing Tr. at 10-11.  The Board notes that the Veteran is already service-connected for vasomotor (atrophic) rhinitis, and that evidence of record suggests that his current headache condition may be related to this disability.  See July 2015 VA Treatment Letter from Nurse Practitioner K.W.  As such, a new medical opinion as to the etiology of the Veteran's chronic headaches is in order.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Additionally, any outstanding VA treatment records should be obtained.  Sullivan v. McDonald, 815 F.3d 786 (2016); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records.

2.  Ask the Veteran to identify any private treatment records he would like to have considered in connection with his appeal.  Any identified records for which the necessary authorization has been provided should be obtained.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptoms related to his cold injury and/or head injury, including headaches and left sided numbness.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Then schedule the Veteran for one or more appropriate VA examinations to determine the current nature and etiology of his chronic headaches and left sided numbness, as well as any other disorders he asserts are residuals of a cold injury and/or head injury suffered in service.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  All indicated tests and studies should be performed.  

If not included in the Disability Benefit Questionnaire or other examination form, a list of the potential remote signs and symptoms of cold injury residuals set forth in VA Adjudication Procedure Manual should be provided to the examiner. 

The examiner should determine whether the Veteran has any disorder, including a chronic headache disorder or left sided numbness, consistent with cold injury residuals or head injury residuals.  

The examiner should opine whether it is at least as likely as not that any diagnosed disorder, including the Veteran's chronic headache disorder and/or left sided numbness, is (1) causally or etiologically related to the his service, including the injuries he sustained in service or (2) caused or aggravated by any of his service-connected disabilities (hearing loss, tinnitus, bilateral eye disabilities or vasomotor rhinitis).  In reaching his or her conclusion, the examiner must assume as credible the Veteran's reports that he had a temporary loss of consciousness, ringing in the ears and temporary blindness during service due to cold exposure.  The examiner should specifically consider and address the July 2015 VA Treatment Letter from Nurse Practitioner K.W., indicating that the Veteran's chronic headaches may be due to his ongoing sinus conditions.

All reports should include a complete rationale for the opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.

5.  Then readjudicate the remanded issues.  If any benefit sought remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


